PER CURIAM.
We are ordering an amendment to Rule 39 respecting proceedings in forma pauperis.
Filings under our paid docket require a not-insubstantial filing fee, currently $300, and compliance with our printing requirements. See Rules 33 and 38. These rules serve as some disincentive to frivolous paid filings. Furthermore, we have the ability to exercise control over the paid docket under Rule 42.2, which provides for award of “just damages and single or double costs” in the case of a frivolous filing. See Hatch v. Reliance Ins. Co., 474 U.S. 1048, 106 S.Ct. 782, 88 L.Ed.2d 761 (1986); Hyde v. Van Wormer, 474 U.S. 992, 106 S.Ct. 403, 88 L.Ed.2d 355 (1985). These controls are not effective with reference to proceedings in forma pauperis.
It is vital that the right to file in forma pauperis not be incumbered by those who would abuse the integrity of our process by frivolous filings, particularly those few persons whose filings are repetitive with the obvious effect of burdening the office of the Clerk and other members of the Court staff. In order to preserve meaningful access to this Court’s resources, and to insure the integrity of our processes, we find it necessary and advisable to promulgate this amendment to Rule 39, to provide us some control over frivolous or malicious in forma pauperis filings. Sanctions of damages and costs are ineffective to deter such filings as in for-ma pauperis status is conditioned on an affidavit or declaration that the petitioner is financially unable to pay fees or post security. See 28 U.S.C. § 1915(a) and Supreme Court Rule 39.1. This amendment makes clear that to protect itself from abusive filings the Court may enter orders similar to those entered by the lower federal courts for almost a hundred years pursuant to 28 U.S.C. § 1915(a) and (d), and their *494predecessors. See Act of July 20, 1892, Section 4, 27 Stat. 252.
*493Pub. Note: This per curiam opinion is reprinted from 110 S.Ct. 1572 to make the text of the rule amendment available to F.R.D. subscribers.
*494The rule applies only to those filings that the Court determines would be denied in any event and permits a disposition of the matter without the Court issuing an order granting leave to proceed in forma pauperis.
Rule 39 of the Rules of the Supreme Court of the United States is amended to add the following:
“39.8 If satisfied that a petition for a writ of certiorari, jurisdictional statement, or petition for an extraordinary writ, as the case may be, is frivolous or malicious, the Court may deny a motion for leave to proceed in forma pauperis."
In order to insure adequate notice to all litigants, the Rule will become effective on July 1, 1991.